Citation Nr: 9904952	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for numbness of the 
feet as due to an undiagnosed illness.

2.  Entitlement to service connection for gastrointestinal 
symptoms, including diarrhea, as due to an undiagnosed 
illness.

3.  Entitlement to service connection for ringing in the ears 
as due to an undiagnosed illness.

4.  Entitlement to service connection for skin rash as due to 
an undiagnosed illness.

5.  Entitlement to service connection for depression and 
nervousness as due to an undiagnosed illness.

6.  Entitlement to service connection for hearing loss as due 
to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972 and from January 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

An October 1995 rating decision denied service connection for 
chronic fatigue syndrome and vision sensitivity to light.  
Notice of the determination and the veteran's appellate 
rights were issued that same month.  The veteran filed a 
notice of disagreement with that denial in November 1995 and 
a statement of the case was issued in January 1996 with 
further notice of his appellate rights.  The veteran failed 
to complete an appeal with regard to those issues.  As such, 
they are not before the Board for appellate consideration.  


REMAND

In a statement received from the veteran's spouse in November 
1997 it was indicated that the veteran was undergoing private 
medical care in relation to identifying disabilities that are 
currently noted as due to undiagnosed illness.  The record 
does not indicate that an attempt has been made to obtain 
this evidence and it would appear to have possible relevance 
in determining the issues currently on appeal.  

Although the report of a July 1994 VA gastrointestinal 
examination reflects a diagnosis of irritable bowel syndrome, 
an April 1997 VA outpatient treatment record reflects an 
impression of Persian Gulf War veteran with irritable bowel 
syndrome-like illness, probably chronic visceral 
hypersensitivity.  

In light of the above, the Board believes that additional 
development is required prior to further appellate review.  
Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
numbness of the feet, gastrointestinal 
symptoms, including diarrhea, tinnitus, 
skin rash, depression and nervousness, 
and hearing loss at any time since 
service, specifically including treatment 
received that was referred to in the 
November 1997 statement from his spouse.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  


2.  Then, the RO should arrange for a VA 
gastrointestinal examination by a board-
certified specialist, if available, to 
determine the nature and etiology of any 
gastrointestinal symptoms, including 
diarrhea.  All indicated studies should 
be performed and all findings reported in 
detail.  The veteran's claims file must 
be made available to the examiner prior 
to the examination.  The examiner should 
provide findings of objective indications 
of chronic disability manifested by 
gastrointestinal symptoms and offer an 
opinion as to whether or not chronic 
disability relating to the symptoms is 
indicated and, whether such chronic 
disability is related to any specific 
illness.  A complete rationale should be 
given for all opinions and conclusions 
expressed. 

3.  The RO should undertake any 
additional indicated development in light 
of any additional evidence obtained.  

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal.  

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS: Appellate rights do not attach to 
those issues addressed in this remand order of the Board 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal. 38 C.F.R. § 20.1100(b) (1998). 

- 5 -


